 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 T                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          NO. 19-01012MJ-001
10                  ·Plaintiff,                         ORDER OF DETENTION PENDING
                                                        TRIAL
11   v.
12   Eduardo Castro,
13                 . Defendant.
14
15          In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention heating
16   has been submitted. I conclude that the followirtg facts are established:
17   (Check one or both,    as applicable.)
18   D      by clear and convincing evidence the defendant is a danger to the community and

19   require the detention of the defendant pending trial in this case.

20   .lj , by     a preponderance of the evidence the defendant.As a serious flight risk and

21   rJquire the detention of the defendant pending trial in this case.

22                                 PART I--FINDINGS OF FACT
23   D      (1)     18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a (federal
24   offense)(state or local offense that would have     ~een   a federal offense if a circumstance
25   giving rise to federal jurisdiction had existed) that is
26          D       a crime ofviolence as defined in 18 U.S.C. § 3156(a)(4).
27          D       an offense for _which the maximum sentence is life imprisonment or death.
28          D       an offense for which a maximum term of imprisonment of ten years or
 1           more is prescribed i n - - - - - - - - - - - - - - - - - - -
 2            D      a felony that was com:mitted after 'the defendant had been convicted of two
 3           or more prior federal offenses described in 18 U.S.C. § 3142(t)(l)(A)-(C), or
                       I
 4           comparable state or local offenses.
 5            D       any felony that involves a minor victim or that involves the possession or
 6           use of a firearm or destructive device (as those terms are defined in section 921),
 7           or any other
                       ,,
                          dangerous weapon, or involves a failure to register under 18 U.S.C. §
 ·8          2250.
 9    D      (2)      18 U.S.C. § 3142(e)(2)(B):           The offense described in finding 1 was
10    committed while the defendant was on release pending trial for a federal, state or local
11    offense.   1


12    D       (3)     18 U.S.C. § 3142(e)(2)(C): A period of not more than five years has
13    elapsed since the (date of conviction)( release of the defendant from imprisonment) for the
14    offense described in finding 1.
15    D       (4)     Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no
16    condition or combination of conditions will reasonably assure the safety of (an)other .
17    person(s) and the community. I further find that the defendant has not rebutted this
18    presumption.
19                                             Alternative Findings
20    15{    (1) .    18 U.S.C. § 3142(e)(3):          There is probable cause to believe that the
21    defendant has committed an offense
              r5{.
22
23
24
                      for whiCh a maximum term of imprisonment of ten years or more 1s
             prescribed in
              D
                              ~     \ .   \J   7 L. ~ 5 i. t\- G\ b~
                      under 18 U.S.C. § 924(c), 956(a), or 2332(b).
                                                                                 q...   9   r
25            D       under 18 U.S.C. § 1581-1594, for which a maximum term ofimprisonment
26            of 20 years or more is prescribed.
27
              1 Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled
28    Substances Import and Export Act (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
      U.S.C. § 955a).                                                                             -


                                                        -2-
          1           D       an offense involving a minor victim under section                            18 U.S.C. §
                                                                                  2
          2
          3   D       (2)     The defendant has not rebutted the presumption established by finding 1
          4   that no condition or combination of conditions will reasonably assure the appearance of
          5   the defendant as required and the safety of the community.
          6                                           Alternative Findings
          7   ~ . (1 ~        There · i~. a seri.ous risk that the defendant will flee; no condition or
          8   combmat10n of conditions will reasonably assure the appearance of the defendant as
          9   required.
         10   D·      (2)     No condition or combination of conditions will reasonably assure the safety
         11   of others and the community.
         12   D       (3)     There is a serious risk that the defendant will (obstruct or attempt to
                                                                                                          (

         13   obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).
         14   D       {4)
         15
                    PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
         16                          (Check one or both, as applicable.)
         17   D       (1)     I find that the credible testimony and information3 submitted at the hearing
         18   establishes by clear and convincing evidence as to danger that: _ _ _ _ _ _ _ __
         19
         20   D       (2)     I find that a preponderance .of the evidence as to risk of flight that:
         21           D       The defendant is not a citizen of the United States.
                                            ,1

         22           D       The defendant, at the time of the charged offense, was in the United States
         23           illegally.
         24           D       If released herein, the defendant faces deportation proceedings by the
                                                 1




(   ·,
         25
         26           2Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251(a),
              2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)( 4), 2260, 2421, 2422, 2423, or 2425.
         27
                       3 The rules concerning admisslbility of evidence in criminal trials do not apply to the presentation
         28   and consideration of ihformation at the detention hearing. 18 U.S.C. § 3142(f). See 18 U.S.C. § 3142(g)
              for the factors to be taken into account.


                                                                 -3-
.   '

           1         Bureau of      Immig~ation   and Customs Enforcement, placing him/her beyond the
          2          jurisdiction of this Court.
          3           D      The defendant has no significant contacts in the ·United States or in the
          4          District of Arizona.
          5           D      The defendant has no resources in the United States from which he/she
          6          might make a bond reasonably calculated to assure his/her future appearance.
          7           rjli   The defendant has a prior criminal history.
          8           D      The defendant lives and works in Mexico.
          9           D      The defendant is an amnesty applicant but has no substantial ties in Arizona
         10          or in the United States and has substantial family ties to Mexico;
         11           D      There is a record ofprior failure to comply with court order.
         12           p      The defendant attempted to evade law enforcement contact by fleeing from
         13          law enforcement.
         14           D      The defendant is facing a mm1mum mandatory of _ _ _ _ _ __
         15          incarceration and a maximum of

         16
         17
               ¥
               Report,except:~~-----------------------~
                                                         -----------~


                      The defendant does not dispute the information contained ·in the Pretrial Services


         18
         19    D     In addition:   ~-----------------------~


         20
         21          The Court incorporates by reference the findings of the Pretrial Services Agency
         22    which were reviewed by the Court at the time of the hearing in this matter.
         23
         24                  PARTIII -- DIRECTIONS REGARDING DETENTION
        ' 25         The defendant is committed to the custody of the Attorney General or his/her
         26    designated representative for confinement in a corrections facility separate, to the extent
         27    practicable, from persons awaiting or serving sentenc,es or being held in custody pending
         28    appeal. The defendant shall be afforded a reasonable opportunity for private consultation


                                                           -4-
     1   with defense counsel. On order of a court of the United States or on request of an
     2   attorney for the Government, the person in charge of the corrections facility shall deliver
     3   the defendant to the United States Marshal for the purpose of an appearance in
                                                                                  (


     4   connection with a court proceeding.
     5                  PART IV -- APPEALS AND THIRD PARTY RELEASE
     6          IT IS ORDERED that should an appeal of this detention order be filed with the
     7   District Co1trt, it is counsel's responsibility to deliver a copy of the motlon for
     8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
     9   the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
    10   DefeJ:?.dant shall have fourteen ( 14) days from the date of ser\rice of a copy of this order or
    11   after the oral ?rder is stated on the record within which to file specific written objections
    12   with the district court. Failure to timely file objections in accordance with Rule 59(a)
    13   may waive the right to review. 59(a), FED.R.CRIM.P.
    14          IT IS FURTHER ORDERED that if a release to a third party is to be c.onsidered, it
                                                                              '       .

    15   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
    16   before the District Court to allow Pretrial Services an opportunity to interview and
/   17   investigate t~e potential-third party custodian.
    18   DATE: 1117/2019
    19
    20
    21
    22                                                                                                 .,
    23
    24
    25
    26
    27
    28


                                                      -5-
